Council Question Time
The next item is Question Time (B6-0316/2007).
The following questions are addressed to the Council.
Question No 1 is inadmissible (Annex II, Part A, paragraph 2 of the Rules of Procedure).
Subject: Prospects for the Galileo project
The Galileo project is an extremely important project for the European Union, as it is the result of space-related research and cooperation between the Member States and can be applied to numerous areas, including that of transport.
Given the current deadlock in the financing of this project, I should like to ask the Council of the European Union what measures it intends to take to resolve this situation and what kind of cooperation with third countries, such as India, does the European Union have in mind for this project?
President-in-Office of the Council. - (PT) As the honourable Member knows, during its meeting from 6 to 8 June 2007 the Council analysed in depth the situation of the Galileo project and adopted a resolution. In this resolution, the Council invited the Commission to submit proposals on various aspects of the Galileo project. The Commission has since then adopted these proposals (on 19 November) and we now hope that the competent Council bodies will analyse these with a view to taking an integrated decision on the implementation of the Galileo project, including the public funding and modalities of public participation, before the end of this year.
As regards cooperation with third countries, it should be recalled that the Council attributes the greatest importance to cooperation with countries that do not belong to the European Union. Since 2001, as you know, various cooperation agreements in relation to Galileo have been signed with non-EU countries such as China, Israel and Ukraine. These countries are making contributions to the Galileo programme in terms of system definition, research and industrial cooperation.
In the specific case of India, a cooperation agreement was signed by the Commission and Indian negotiators in New Delhi on 7 September 2005. However, the Commission has decided to continue consultations with the Indian authorities in order to bring that agreement into line with the standard EC cooperation agreements on Galileo and to take account of the latest developments in this project. In terms of the applicable rules, the Council must wait for a Commission proposal before making a decision on this issue.
In order to better define the position of third countries, on 22 March of this year the Council adopted a decision authorising the Commission to negotiate with non-EU countries with a view to signing agreements on their associated membership for participation in the European GNSS (Global Navigation Satellite System) Supervisory Authority (GSA).
The main objective of this decision is to provide for a harmonised approach concerning all non-EU countries by clearly defining the modalities of their participation within the GSA.
(RO) Mr. President, I would like to thank Mr. Secretary of State for the information provided. However, I would like to come back to the first part of my question, namely the financing of the GALILEO project. I would like Mr. Secretary of State to tell us more about the actual manner of financing this project and about the way in which the Commission's proposal was examined and what will the actual decision of the Council be in the next period.
(PT) I cannot predict what the Council's decision will be on the issues that are on the table, in particular with regard to funding. This issue must of course be discussed by the Council, together with the other issues set out in the Commission's most recent proposals. I can assure the honourable Member of two things: first, that the presidency understands that the Galileo project is a strategic project for the European Union and that it will therefore deal with this issue in that light, in other words as a project of strategic interest to the European Union; second, that the presidency will do everything possible to reach a conclusion on the main aspects of the Galileo project during the Portuguese Presidency.
- (ES) Mr President, Mr President-in-Office of the Council, I agree that Galileo is an urgent priority project for the EU, but farmers are extremely concerned because the Commission has come up with the idea of using surplus CAP funds to finance the Galileo project. Since 2007 did apparently produce a surplus, they are worried about their future.
My question for the Council is this: do the various governments, the 27 EU governments, agree that this ought to be a priority project and that funds should be applied either by means of extraordinary contributions or by using funds left over every year from the Community budget?
(PT) Thank you, Mr President. I believe that I have already answered this question in my previous answer. The issue of funding is still on the table. The Council must discuss this as no decision has yet been made on this matter. It is of course expected that the Member States will have differing points of view on this issue as well. However, I consider that there is in fact a consensus among us on the strategic nature of this project.
Subject: Constitutional reform in Bosnia and Herzegovina
What is the Council's opinion of the current state of the reforms, in particular the constitutional reform and the reform of the Dayton Agreement, in Bosnia and Herzegovina and what action is it planning to take to further the renewal and integration of this country?
President-in-Office of the Council. - (PT) Ladies and gentlemen, the European Union will assess the current reform process in Bosnia and Herzegovina in the annual report on the progress made, which is scheduled for November as usual.
The Council has reiterated on numerous occasions the importance of the rapid implementation of the four essential conditions for the conclusion of the negotiations on the Stabilisation and Association Agreement, as set out in the Council conclusions of 12 December 2005, in particular the implementation of police reform. However, as you know, the political situation has remained tense in recent months due to the radicalisation of the positions assumed by the main Bosnian political leaders. At the moment it seems as if it will be extremely difficult to reach a consensus on the reform agenda, particularly with regard to restructuring the police force.
The High Representative, Mr Solana, met with Miroslav Lajčák, EU Special Representative for Bosnia and Herzegovina, on 10 September. During this meeting, which took place in Brussels, Mr Solana expressed his full support for the work of the EU Special Representative and his efforts to find a compromise on police reform with the political leaders of Bosnia and Herzegovina.
The Secretary-General and High Representative, Mr Solana, urged the Bosnian leaders to engage constructively in the latest initiative presented by the Special Representative so as to remove the last obstacle preventing Bosnia and Herzegovina from concluding the Stabilisation and Association Agreement with the European Union. He also called on the authorities of that country to act responsibly in order to finally deliver for the people of Bosnia and Herzegovina.
The Council, too, has expressed its support for the efforts that have been made in Bosnia and Herzegovina on constitutional reform, with a view to creating more functional State structures that are more capable of reaching European standards. Further effort is needed to continue improving the efficiency of the executive and legislative bodies and we must also reinforce the capacity for administration and coordination between the State and its bodies.
In terms of the Instrument for Pre-Accession Assistance, the European Union has reserved EUR 1 million for constitutional reform in Bosnia and Herzegovina. As you will know, the Council also adopted on 7 February 2007 a joint action amending and extending the mandate of the EU Special Representative for Bosnia and Herzegovina. Under this amended mandate, the EU Special Representative will provide political advice and offer his services in the process of constitutional reform.
(DE) Bosnia and Herzegovina will only have a future if it is transformed into a federation comprising all three of its nations on an equal basis, which must include not only the Herzegovinian but also the Central Bosnian Croats. My question is quite specific: what can be done when an entity such as Republika Srpska blocks police reform and refugee return from within, but the EU only brings external pressure to bear on the state as a whole? Do you also speak to the individual entities and exert pressure on them, or can this only be done via the central state? If so, it becomes very difficult.
(PT) Very well, Mr President, honourable Member, what I can say in this respect is that the European Union will do everything possible, through the diplomatic instruments available and particularly through the actions of its Special Representative, to ensure that the current deadlock in the constitutional reforms, particularly in the police reform, can be successfully overcome and to ensure that the obstacles encountered can be removed. That is our commitment.
The Council will of course take account of the proposals and suggestions that may be made by the Special Representative as a result of his presence on the ground. As the honourable Member may imagine, the Council is aware of the complexity of the situation and in particular of the urgent need to overcome the deadlock that we are currently encountering.
(DE) As the Secretary of State knows, potential EU membership is a powerful driving force for political and economic reform in all the Balkan countries. Very intensive negotiations are under way with Croatia, after all. Can the Council offer an overview of the precise state of negotiations with Croatia, and above all, how the association agreements with the other countries are being implemented and whether they are working well?
(PT) Mr Seeber, as you know, the Council has repeatedly and systematically presented its point of view and opinion on the accession processes and on the European prospects of various countries, in particular the Balkans. The Council has clearly stated that there is a European prospect for the Balkans. In fact, for one of these, namely Croatia, we are already in the process of negotiating this country's accession to the European Union.
As I have already stated, in November, as usual, the Commission will submit a communication to the Council reporting on the state of the negotiations, in particular the state of the negotiations with Croatia, and will make its proposals.
That will be the right moment for us to carry out a detailed and up-to-the-minute review of the state of the accession negotiations. However, even though there may be certain difficulties, problems or delays here and there, it seems to me, according to my personal assessment of the state of the negotiations, that these are progressing at a good rate.
Subject: Measures to increase innovation
What specific proposals does the Portuguese Presidency intend to put forward to achieve 3% investment in innovation?
In what way will SMEs participate, particularly those in mountainous, island and very remote regions, in action that will be funded to promote innovation and research?
President-in-Office of the Council. - (PT) As the honourable Member knows, the European Union has not at present agreed any quantified target for investment in innovation. Such a target would be virtually impossible to define and put into practice as innovation covers a wide range of activities which are very difficult to define and measure.
The European Union therefore opted in 2002 to adopt a guideline quantitative target for spending on research and development, otherwise known as R&D. This is the well-known Barcelona target of 3%. It was possible to set this target as R&D actions, which are internationally defined in the OECD's Frascati Manual, are easier to measure and quantify.
It should be noted that this objective has recently been used as the preferred reference indicator, given the difficulties encountered in recent years in increasing the private R&D effort in significant segments of the business sector.
However, action to promote innovation and research is a very high priority in the European Union's policy. It is being carried out through various instruments such as the Framework Programme and the CIP, otherwise known as the Competitiveness and Innovation Framework Programme, and also by using the Structural Funds.
The Seventh Framework Programme (FP7) and the CIP were conceived bearing in mind the needs of SMEs, which are the main beneficiaries of the CIP. A minimum quota of 15% has been introduced in the Seventh Framework Programme for the participation of small and medium-sized enterprises in research activities covered by the thematic priorities set out in the Specific Programme on 'Cooperation'.
It should be noted that the support in the Seventh Framework Programme for small and medium-sized enterprises may help to increase their competitiveness and innovation potential. Mountainous, island and very remote regions receive support from the Structural Funds. They are also supported through the relevant thematic priorities of the Specific Programme on 'Cooperation' in FP7, particularly with regard to improving their transport, information, communications and energy supply situation.
Under the Specific Programme on 'Capacities', the research potential of the EU's convergence and outermost regions must be unlocked. In addition to the current programmes and incentives, innovation will also be promoted through a series of initiatives which are currently being negotiated within the European Parliament and the Council. These include the proposal to create the European Institute of Innovation and Technology, the EUROSTARS initiative, which will actively involve innovative small and medium-sized enterprises, other initiatives under Article 169 of the EC Treaty and joint technological initiatives provided for in Article 171 of the EC Treaty.
It should be added that the Commission is currently preparing its proposal for a strategic action plan for the SETs or strategic energy technologies, based on a wide-ranging public consultation. It is aiming to present this proposal by the end of 2007. Along the same lines, I should also like to highlight the new industrial policy approach, which, in the context of sustainable development, is focusing on climate change in which innovation and the role of small and medium-sized enterprises in the European economy are fundamental aspects.
In all these initiatives, small and medium-sized enterprises will play a very important role. Some of these initiatives will also be targeted at particular interests in the regions mentioned by the honourable Member, such as the 'bonus' initiative which is already planned and through which marine research in the Baltic Sea area will be coordinated.
The Portuguese Presidency has borne in mind the pursuit of the 3% target for R&D spending and must highlight the discussions held within the informal Competitiveness Council in Lisbon in July, when the role of public and private investment in R&D was analysed, together with public policy measures capable of contributing to the achievement of that target.
The informal Council to which I refer also considered the policy on small and medium-sized enterprises with particular impact on innovation and financing, internationalisation and energy efficiency.
Furthermore, by highlighting the need for specific measures in the area of human resources in science and technology and the reinforcement of measures in the area of the information society, the Portuguese Presidency also hopes to bolster the favourable conditions for an increased research, development and innovation effort across the European Union.
(EL) Mr President, I should like to ask the Council representative, whom I thank for his reply, whether the infrastructure of the Member States and the state of preparation of good governance enable this ambitious programme for innovation to be developed. Are the Member States subject to controls when they implement any support scheme within the programme for innovation?
(PT) I hope that I have correctly understood the honourable Member's question. If not, I should of course like to be corrected or enlightened as to the exact meaning of her question.
I would say as follows: as the honourable Member knows, all these issues very directly relate to the Lisbon Strategy and in particular the Lisbon Strategy in its 'economy' aspect.
At the moment we are obviously assessing various aspects in relation to the new cycle of the Lisbon Strategy. One of the issues that we must assess and debate is precisely the role of the Member States in achieving the targets or objectives proposed in this area. In particular, this concerns measures relating to innovation and development in small and medium-sized enterprises and also, of course, in the chapter on their governance, the way in which they can achieve these objectives.
We believe that governments and Member States have a fundamental role to play in this and it is also of course useful for the Commission to closely monitor how the Member States are developing and adopting their policies in order to meet the objectives set.
President-in-Office, in answering that question you mentioned energy efficiency, and I believe it is the right approach. Yesterday Commissioner Potočnik also stressed that priority number one is energy efficiency and fighting climate change. I would like to ask you, what additional measures can the Council take in order to mobilise all their resources and attention to solving this vital problem of efficiency and climate change?
(PT) As the honourable Member knows, in March the Council adopted a programme which is regarded as world leading on both energy issues and climate change issues. We in the European Union will have an almost historic responsibility, I would say, at the Bali Conference, which will hopefully set new targets for CO2 emissions for post-Kyoto 2012. The European Union will clearly have a responsibility to support and/or encourage the international community to set itself as ambitious targets as we have proposed for ourselves.
We therefore already have, Mr Paleckis, a highly ambitious programme to implement across the European Union. Among the specific energy issues, the issue of energy saving is on the agenda at both EU level and within the individual Member States. I can tell you that in Portugal - and I have direct experience of this - this is an extremely important issue to which we have dedicated a great deal of effort. However, the issue of investment in new energy technologies and in sciences relating to alternative energy sources has also been mentioned.
We have much to do. We hope that what we have to do can be done quickly and well. We must of course now concentrate on the ambitious programme for energy and climate change that we have agreed.
(DE) We have voted on the EIT here in the European Parliament today and we agree de facto that it must have absolute priority. When do you expect the Portuguese Presidency to be able to put forward a funding proposal which will then be implemented, in conjunction with Parliament, as swiftly as possible? Do you think that the EIT will play a role in the mid-term review and the Health Check as well?
(PT) Mr Rübig, I must tell you - Mr President, with your permission - I must tell you that the European Institute of Technology, its effective launch and its effective entry into operation are a priority for the Portuguese Presidency. We will therefore strive to ensure that this Institute is set up before the end of the Portuguese Presidency.
Of course, while it is the Presidency that is taking action and making proposals, it is up to the EU institutions to adopt the Presidency's proposals in this respect. I can guarantee that the Presidency will try to act as quickly as possible. There are other subjects and other issues which are of course the responsibility of the Council as a whole and of the institutions and we cannot ignore this fact.
Subject: Developments in Kosovo
The Secretary-General of the Council, Javier Solana, at a meeting with the UN Secretary-General on 10 July 2007 said, with regard to Kosovo: '... any further delay of this issue will not be beneficial'. In addition the French news agency, quoting diplomatic sources, said that Brussels was considering very seriously the possibility of recognising Kosovo but 'in the most organised way possible'.
What are the Council's comments on these developments? Can it categorically deny the possibility of unilateral recognition, particularly if it anticipates UN procedures in this regard?
President-in-Office of the Council. - (PT) Mr President, ladies and gentlemen, as you know, on 18 June 2007 the Council reiterated its position that the comprehensive proposal drawn up by President Martti Ahtissari, UN Special Envoy, provides the basis for the settlement of the Kosovo issue by a new resolution of the United Nations Security Council. The European Council expressed its support for intensified efforts to ensure that the UN Security Council can adopt such a resolution in a timely manner.
As you are aware, the UN Security Council consultations on a new resolution are currently suspended, but the UN Security Council is very alert to this issue. In a statement in August the Secretary-General of the United Nations, Ban Ki-moon, highlighted the initiative of the Contact Group for new negotiations between Pristina and Belgrade to be led by a Troika comprising representatives of the European Union, the Russian Federation and the United States. The UN Secretary-General asked the Contact Group to report back to him by 10 December. The intention behind this new period of negotiations is that the Troika will play a facilitating role, with the parties being responsible for proposing new ideas.
As you know, on 29 July 2007 the Secretary-General and High Representative, Mr Solana, appointed Ambassador Wolfgang Ischinger as the EU's representative in the Troika. So far the Troika has met separately with the parties on 10 and 11 August in Belgrade and Pristina, on 30 August in Vienna, and on 18 and 19 September in London. At the ministerial-level Contact Group meeting, which will take place on 27 September in New York alongside the UN General Assembly, ministers will discuss the state of the negotiations and must issue a statement aimed at giving significant impetus to this process. On 28 September, also in New York, further separate meetings will be held between the Troika and the parties, possibly followed by an initial direct meeting between the parties on the same day.
As Mr Solana has highlighted, it is now essential that the parties cooperate constructively in this process and conduct substantial negotiations. On the conclusion of the Troika process, the UN Secretary-General must present a report to the UN Security Council on this issue. As you must realise, at this stage it is still too early to predict the results of these processes.
(EL) Mr President, only yesterday Condoleezza Rice said that Kosovo will become independent. The US scenario is clear: a unilateral proclamation of independence by December and immediate recognition by the USA.
What position is the Council adopting with regard to this method of operation? Are you concerned by the worsening destabilisation of the wider region by Albanian nationalism? Does the Council finally intend to act in a unified, perceptive and uniform way?
I have read in the New York Times that European diplomats are hastening to pre-empt the Council's position, which will slavishly follow that of the United States. Why do you not tell us what the diplomats at the Council are saying? We would like a clear answer.
(PT) I have not read or heard the statements by Mrs Riis-Jørgensen and I would not therefore like to comment on them directly. However, I would say the following: we now have a process to follow, a process which is being led by a Troika comprising representatives of the European Union, the Russian Federation and the United States.
We should leave the Troika to carry out its work, which should properly occur in a climate of tranquillity and confidentiality. As far as the European Union is concerned, the work of this Troika naturally has our full support. In addition, this Troika has a very clear mandate to present a report in December which will form the conclusion, which will contain the conclusions and in all likelihood recommendations resulting from its work over the next few months. We therefore hope, as I have said, that this work will be concluded, that the report will be published and that any recommendations made by this Troika will also be made known to us.
In particular, it is fundamental for the European Union that, whatever these conclusions or recommendations may be and whatever the prospects for the future of Kosovo are, as indicated in the Troika's report, in any decisions that may have to be taken, the European Union remains united and cohesive. This has been the constant call of the Portuguese Presidency and we are confident that this call will be heard.
(DE) Mr President-in-Office, do you know that Mr Papadimoulis is completely isolated here? Are you familiar with the resolution adopted by this House in which a 75% majority of Members said that we were in favour of the Ahtisaari-Rohan plan and that we were clearly in favour of sovereignty under international monitoring? Do you know that we unequivocally ruled out the option of a division of Kosovo? I would also like to ask you what you think of these rumours and the talk of a division of Kosovo, which was actually ruled out by both the Contact Group and this Parliament.
(PT) The issue of the division or partition of Kosovo is not in any way on the agenda, nor does it form part of the Troika's work.
Subject: Kazakhstan's candidacy for the OSCE Chairmanship
It is reported that Kazakhstan is putting itself forward as a candidate to hold the Chairmanship of the OSCE in 2009. The Foreign Affairs Minister of the country holding the Chairmanship represents the organisation and coordinates all the activities of the OSCE.
Kazakhstan is well known to be a country which has never held an election meeting international standards, and where human rights are in a very poor state.
The EU Member States very often act together as a block in the OSCE. Unanimity is particularly to be expected on an issue as fundamental as this, in which an undemocratic country is pushing itself forward to be Chairman-in-Office of the OSCE. This difficult decision is to be taken in November.
Is there a consensus within the General Affairs Council that the candidacy of Kazakhstan is unacceptable? Will the Member States present a united front?
President-in-Office of the Council. - (PT) Thank you, Mr President, honourable Member. The European Union has not yet made any decision on the candidacy of Kazakhstan for the OSCE Chair in 2009. As the EU sees it, this candidacy will underline the need for Kazakhstan to pursue reforms and respect the OSCE rules and obligations in all their dimensions. The Council has repeatedly affirmed that any country holding the OSCE Chair must set an example of respect for the principles of that organisation.
In meetings with the political authorities of Kazakhstan, the European Union, the Council and the Commission have emphasised that Kazakhstan must show that it is ready and able to commit to full compliance with the OSCE's rules and obligations in all their three dimensions, namely the human dimension, the political and military dimension, and the economic and environmental dimension.
deputising for the author. - (NL) Thank for your reply, Minister. May I assume that you imply that Kazakhstan does not meet those conditions at the present time?
(PT) I must comment because the honourable Member has inferred something from what I said that was not exactly what I said. What I said was that no decision has been made on Kazakhstan's candidacy and that a decision on Kazakhstan's candidacy will take into account, at the appropriate time, Kazakhstan's compliance with the conditions I mentioned. This analysis and debate will take place at the appropriate time and in the appropriate place.
As the author is not present, Question No 7 lapses.
Subject: Bluefin tuna fishing in the Mediterranean
On 11 June 2007 the Council adopted Regulation (EC) No 643/2007amending Regulation (EC) No 41/2006 as concerns the recovery plan for bluefin tuna recommended by the International Commission for the Conservation of Atlantic Tunas. However, the text does not respect the principle of equal treatment for bluefin tuna fishermen in the European Union. The rules governing the minimum weight of fish caught and the fishing periods differ according to the geographical areas of the catches.
What are the reasons for such disparities in the way Mediterranean and East Atlantic fishermen are treated?
The restrictions imposed on French bluefin tuna fishermen in the Mediterranean could seriously disrupt the sector's socioeconomic balance. Above the 30 kg limit imposed by the new Regulation, tuna are hard to sell. A two-week reduction in the fishing season means a significant drop in turnover for fishermen. Around one thousand fishermen and their families are directly affected by these measures.
In what way is bluefin tuna fishing more harmful in the Mediterranean than in the East Atlantic?
President-in-Office of the Council. - (PT) Thank you, Mr President, Mr Navarro. On behalf of the Council, I should like to thank the honourable Member for his question on the bluefin tuna recovery plan. This plan was drawn up following an opinion from scientists at ICCAT (International Commission for the Conservation of Atlantic Tunas), which recommended immediate and extensive action to prevent the current collapse of bluefin tuna populations in the Mediterranean and East Atlantic. ICCAT adopted the recommendation aimed at implementing a 15-year recovery plan at its annual meeting in November 2006 held in Dubrovnik. As a result, the European Community, as a member of ICCAT, accepted the international obligation to transpose said recovery plan into Community law.
In commercial terms, the consequences of total non-compliance with this obligation would be seriously prejudicial to the European Community's position in the Asian markets. This obligation was met for 2007 through the adoption of Council Regulation (EC) No 643/2007 amending the Regulation on TACs (total allowable catches) and quotas. Based on a Commission proposal, the Council is currently assessing the regulations needed so that the plan can be permanently applied for a further 14 years as from 1 January 2008. Different rules apply to the various areas in order to reflect the respective differences in terms of types of fishing, levels of activity and situation of the population units. It should be recalled that these fisheries range between high-technology industrial fishing and non-industrial traditional fishing.
The ICCAT groups decided on the plan based on scientific opinions which made certain distinctions between the Mediterranean and the East Atlantic. The Council is therefore of the opinion that ICCAT tried to follow this scientific advice while differentiating the elements of the recovery plan in order to attenuate its socioeconomic consequences.
The Council is fully aware that this important recovery plan has socioeconomic consequences for the fishing communities in question. These consequences would also be felt if the bluefin tuna populations were to collapse again. During the negotiations with a view to adopting Council Regulation (EC) No 643/2007, the Council and the Commission agreed to introduce a provision ensuring that the recovery plan would be recognised as such by the European Fisheries Fund. This will enable Member States to use part of their resources from the Fund to mitigate the economic effects on the fishing communities affected. It is planned that this provision will remain in force until 31 December 2014.
deputising for the author. - (ES) Mr President, I now wish to speak on behalf of Mr Navarro, and then ask a question of my own, or rather repeat a question.
My question on behalf of Mr Navarro is as follows: Article 23(4) of Council Regulation (EC) No 2371/2002, which provide for the establishment of a bluefin tuna recovery plan, allows any surpluses produced by a Member State with respect to the yearly quota to be deducted from future fishing possibilities. What I wish to ask the Council is: what will happen to those who have caught less than their quota this year, since the Commission closed the fishing grounds last week?
Mr Ortuondo, I cannot give you the floor as I already have two speakers listed. However, I will give you a further 15 seconds if you wish to ask your question immediately because, under the Rules of Procedure, I cannot allow three supplementary questions. As an exception, and with the forbearance of all those present, I therefore allow you to continue for a further 15 seconds.
(ES) Mr President, I also wish to beg your indulgence to ask the Presidency of the Council how Regulation (EC) No 2371/2002 can be applied if the Member States have failed to cooperate with the Commission by not sending it the compulsory documentation on catches during this fishing year.
(PT) The honourable Member has asked me certain questions, one of which is very specific and detailed. I will try to answer as best I can but I very sincerely believe that the first question directly relates, and would be better put, to the Commission. I feel that the Commission is certainly in a better position than the Council to give you the clarification you want.
With regard to your second question on the alleged lack of cooperation by Member States with the Commission, of course if this is true then it is up to the Commission itself to analyse the situation and find the best way of, shall we say, forcing the Member States to comply with what they themselves may have laid down. This is clearly why I consider that the question would be better put to the Commission than to the Council.
(DE) I would like to ask the Presidency how it is dealing with the phenomenon of climate change in relation to fishing quotas. We all know that climate change is currently buffered by the strong heat absorption of the oceans; 80% of the energy is still being absorbed here. However, it must of course be assumed that in future there will be massive warming of the marine environment as well. How is the Presidency ensuring that appropriate account is taken of these new scientific findings and that consideration is given to the aquatic environment when setting fishing quotas?
(PT) I feel that this is another question that would be better put to the Commission, rather than the Council, as the Commission naturally has a leading and fundamental role in this respect. I can tell the honourable Member, as I have already said, that the environmental issues, particularly those relating to climate change, are on the Presidency's agenda and on the Council's agenda as a priority item. We will be facing a major challenge after the Bali Conference at the end of this year and, following this whole process, we hope to be able to decide in 2009 on new targets for CO2 emissions.
(ES) Mr President, Mr President-in-Office of the Council, I also wish to make some remarks on the bluefin tuna issue, and more specifically on the closure of fishing grounds decreed by the Commission recently since the quota allocated to the European Union had been exceeded.
From the information supplied to us by the Commission, it may be inferred that when the fishing grounds were closed certain Member States, including Spain and Portugal, had not yet caught their quota, although others such as France and Italy had exceeded theirs, and had in fact doubled it, thus placing the European Union in, at the very least, an embarrassing situation of having infringed the international rules.
My question, which is directed at the Council, is as follows: what measures can the Council take to compensate states that have not exhausted their catches through deductions from those that have used up more than their quota? Can the Council do that?
I also have another question: what does the Council intend to do? What measures will it take to ensure that this kind of situation does not happen again?
(PT) Mr President, Mrs Miguélez, once again I must say that you will have to put these questions to the Commission. It is the Commission which is naturally in a position to properly answer the questions that you have just asked me.
Subject: Making EU laws in public
Is the Council aware of any negative consequences resulting from its decision in June 2006 to transmit on the Council website the proceedings of its meetings at which legislation is debated by ministers?
President-in-Office of the Council. - (PT) In answer to the honourable Member's question, the Presidency would refer you to the report on the implementation of the overall policy on transparency presented by the previous Finnish Presidency to the Council on 11 December 2006. This report contained the Council's latest review of the impact of the new transparency measures on the effectiveness of the Council's work. According to the preliminary conclusions of this report, which is also preliminary, a more thorough evaluation should be made, before the end of 2007, of the effects of the new transparency measures when more practical experience has been gained of their implementation and impact on the Council's work.
I can tell you that in the first half of 2006 a total of 98 deliberations and debates were open to the public, in accordance with the European Council Conclusions of 15 and 16 June 2006 and Article 8 of the Council's Rules of Procedure.
I welcome the President-in-Office's response and I am very pleased that the Council took the decision to arrange for the transmission of these proceedings in advance of any provisions that may be found in the Reform Treaty.
I note the President-in-Office's response that, before the end of 2007, a review will be undertaken and published, which, I hope; will indicate how the principles of openness and transparency in this area may be extended. Can the President-in-Office confirm that, before the end of his presidency, such a review will indeed be published?
(PT) What I can confirm and assure you of is that this is a subject dear to the Portuguese Presidency and we will do everything possible to take this process forward. I cannot, at this moment in time, guarantee specific dates for this review, but I can guarantee that the Portuguese Presidency is keen to take forward this issue of transparency and is committed to this.
Subject: Situation in Afghanistan
What role does the Council see for the EU in stabilising the situation in Afghanistan, where troops from a number of EU Member States are stationed?
President-in-Office of the Council. - (PT) The European Union's approach is essentially based on strict coordination. Internally, particular attention has been paid to ensuring complementarity and mutual reinforcement of the actions of the European Community, Council and Member States. Externally, the European Union has been one of the main members of the Joint Coordination and Monitoring Board set up under the 2006 Afghanistan Compact.
The Council Decision of 12 February 2007 to move forward with the ESDP (European Security and Defence Policy) mission to Afghanistan must be understood in the context of this wider strategy. The EU Police mission (EUPOL) is currently in the planning stage. Through this mission, the European Union is indicating its intention to play a more active role in the field of policing with linkages to the wider rule of law. This mission will of course dovetail with the Commission's commitment to reform the justice sector. All these efforts have the common objective of reinforcing the sovereignty of the Afghan institutions.
Since 2001 Afghanistan has made very significant progress in terms of setting up representative political institutions, freeing the press, creating institutions in the security sector, making improvements in health and education and in human rights and the status of women, appointing a functional supreme court and setting up a consultative panel for the appointment of senior officials. The European Union has played a fundamental role in this process and has already contributed EUR 3.7 billion since 2002. The European Union is continuing to intensify efforts to ensure that its development aid reaches Afghans in all parts of the country.
The greater emphasis now being placed on governance and the rule of law is intended to reinforce the action in other areas. The Commission has been developing programmes in the areas of rural development, health and governance, and will financially support any civilian activities carried out by Member States through provincial reconstruction teams. The European Union firmly believes that, as stated by the European Council of 14 December 2006, the security and development of Afghanistan are interdependent. That is why the European Union has always been committed on a long-term basis to Afghanistan through a strong and balanced strategy.
(PL) Thank you very much, Mr Antunes, for this clarification. I simply wished to refer to one key issue that also relates to the statements by representatives of the European Commission active in Afghanistan before Parliament's Committee on Foreign Affairs.
I wanted to enquire whether the Council intends to increase humanitarian aid to Afghanistan and intensify efforts to rebuild civil society there. In my view, much more than military presence is needed in Afghanistan. My country is, however, committed on the ground in Afghanistan, which is indicative of a certain desire to achieve stability in that region.
(PT) I agree with the honourable Member: promoting security and stability in military terms in Afghanistan is fundamental, but that is only one part of what we have to do in that country. We also have to work on strengthening the democratic institutions in Afghanistan and we must also concentrate on the 'Afghan civil society' component. We must invest in health, education and training. We must also of course continue to win the hearts of the Afghan people.
That is why we have a strategy with two aspects to it, one of which is the military aspect involving security and stability on the ground. Without security, without stability on the ground, there can be no peace and there can certainly be no economic and social development. We therefore need to guarantee this aspect and, at the same time, work on, and invest in, Afghan civil society and the Afghan democratic institutions, which we refer to as rebuilding the administrative capacity of the Afghan State.
(DE) Economic stability in Afghanistan is the key prerequisite for a functioning democracy and peace in that country. In the European Union, we have the Oslo Agenda for Entrepreneurship Education for SMEs to promote business start-ups, foster entrepreneurial mindsets and promote exports and imports. Can you envisage this Oslo Agenda being implemented in Afghanistan as well?
(PT) Mr Rübig, I believe that we have to invest in all areas of Afghan society, as I have just mentioned. Clearly, in a country such as Afghanistan, with its current security difficulties, economic difficulties and its particular social structure, I believe that a very important role can be played by small and medium-sized enterprises.
It therefore seems to me that this is truly a sector in which, in terms of forming the economic and social fabric of Afghanistan, we can and must invest. Of course we can discuss how to specifically use the financial instrument, but clearly no one is currently expecting, at least not at the moment, large enterprises to set up in Afghanistan. It is not the time for that.
In order to revitalise the Afghan economic fabric, I believe that we must, in particular, concentrate our efforts on qualification, on training and, at the same time, on small and medium-sized enterprises.
Subject: EU response to stop organised crime in Europe
Can the European Council make a statement as to the level of organised crime within Europe at this time and what coordinated initiatives are being put in place at EU level to combat the growing threat of organised criminal activity?
President-in-Office of the Council. - (PT) The Council refers the honourable Member to the Organised Crime Threat Assessment (OCTA), which is annually produced by Europol for the Council's attention and a version of which is published and submitted annually to the European Parliament.
On 13 June this year, in its conclusions on the OCTA 2007, the Council restated its conviction that the fight against organised crime should focus on reducing the threat and the harm caused by it and, in particular, on tackling the following problems: the obstacles to dismantling organised crime groups stemming from their international dimension or influence, the level of infiltration of organised crime into society and the economy, especially the misuse of legitimate business structures and the transport sector in particular, and, finally, the misuse of technology by organised crime groups.
The Council also stressed that the European Union's priorities for 2007 should be the following criminal markets: drug trafficking, especially in synthetic drugs; smuggling and trafficking in human beings, especially in relation to illegal immigration; fraud, especially in the area of highly taxed goods and Value Added Tax carousels; euro counterfeiting, commodity counterfeiting and intellectual property theft, and money laundering.
As was the case with the OCTA 2006, these conclusions highlighted the need for a multidisciplinary intelligence-led approach in order not only to disrupt criminal activities but also to dismantle criminal organisations, bring the offenders to justice and deprive them of the proceeds of crime.
This implies drawing on dedicated (specialised) resources and organising structures with a view to using all information that is available to law enforcement and thus identifying and tackling the most threatening criminal groups.
The Council also calls in its conclusions for the further development of a new, intelligence-led control strategy covering the entire national - and possibly EU - territory, complementing external border controls with checks, en route or at destination, monitoring financial movements and expanding the analytical capabilities of national and EU law enforcement agencies.
There are two parts to my question. The first you have answered in the sense that you have given me the initiatives that have been put in place, but you have not answered the part about the level of organised crime. Many people would feel that is grossly underestimated at the moment and organised criminal gangs are infiltrating huge numbers of countries, if not all countries, in the European Union. This is a problem that is not going away and many people feel that it needs to be tackled in a far more coordinated manner than it is at the movement. I suppose what I am asking you is about the levels of organised crime within Europe.
(PT) Mr Ryan, as I have already mentioned, I feel that it would be, or rather that it is useful and in fact essential, to review or consult the Organised Crime Threat Assessment for Europe. I am not disputing whether or not there is more or less crime as I do not at the moment have any information to give you on this, but it is often the case that there is a psychological perception of an increase in crime when the facts do not actually support this.
However, there is one thing that cannot be disputed: we do need a greater concerted effort by, and more cooperation between, the Member States, especially cooperation between the European institutions and the Member States, in order to eliminate the threats posed by organised crime, which are wide-ranging and varied. As I indicated, due to the new technologies that are available, organised crime groups have extraordinarily sophisticated means of operation that are extremely difficult to combat. I believe that all our Member States are aware of these new technologies and the new opportunities offered to criminals by these technological developments, which are definitely causing specific problems in the fight against organised crime.
Of course the Portuguese Presidency, as it should, will consider all proposals and suggestions made by the institutions in order to more effectively fight the threats posed by these criminal groups which, due to the type of crime perpetrated, cannot fail to have a major impact on our societies.
I expect the President-in-Office would be appalled by any link between organised crime and any government within the EU. Yet, sadly, that is exactly the situation in Northern Ireland, where Sinn Féin, a lead party in government, is inextricably linked to the IRA, whose illegal Army Council controls a portfolio of hundreds of millions of euros accumulated from the IRA's organised crime activities. This is one of the reasons why its Army Council has not been disbanded. Will the Council join in condemning this obscenity and call upon IRA/Sinn Féin to disband its illegal Army Council forthwith?
(PT) My response to the issue of fighting organised crime and the Council's assessment and response are contained in my initial speech. I have nothing further to add on this issue.
Subject: Road safety
Can the European Council outline what measures it is pursuing so that a greater level of road safety takes place within the territories of the European Union?
President-in-Office of the Council. - (PT) Mr President, Mr Ó Neachtain, as the honourable Member is certainly aware, following the presentation by the Commission of the Mid-Term Review of the European Road Safety Action Programme in March 2006, the Council adopted conclusions at its meeting on 8 and 9 June 2006. In these conclusions the Transport Ministers of the European Union and the European Commission agreed on the need to strengthen road safety measures and initiatives at Community or Member State level.
As a result, in October 2006 the European Commission adopted two legislative proposals on the issue of reinforcing road safety and, thanks to excellent cooperation between the European Parliament and the Council, the two co-legislators quickly reached agreement on a proposal for a directive on the retrofitting of mirrors to heavy goods vehicles. This entered into force in August 2007 and will be implemented by 31 March 2009.
The Commission estimates that this new legislative measure could save up to 1 200 lives on the Community's roads between now and 2020. The Council is currently assessing the proposal for a directive on road infrastructure safety management on which, pending the opinion of the European Parliament, it hopes to adopt a general approach at the Council meeting on 1 and 2 October. The Commission estimates that around 7 000 injuries and 600 lives could be saved every year if the measures proposed in this draft legislative instrument were applied.
I must also say to the honourable Member that he can be assured of the Council's intention to positively assess all road safety measures and initiatives proposed by the European Commission in the context of its current efforts to reduce the number of deaths and injuries on the Community's roads.
I thank you for the reply but I just want to ask you if, in your opinion, a more coordinated approach is needed now in view of the number of Member State nationals who travel from one country to the other, especially as is the case in my own country, Ireland, where many people from Eastern Europe come in and bring their cars. I do not think that the Council, or indeed the Commission, has made adequate provision for this type of travel at the present moment.
(PT) Being Portuguese, I too have noticed very dramatic developments in my country in terms of road safety. Portugal has a problem, or has had a problem, in this area and so we have made very significant efforts. These have, in recent years, resulted in a very significant reduction in what was a plague of deaths on Portuguese roads, particularly in road accidents. This reduction has been due to systematic and persistent action by the government.
This is a problem of which we are well aware, which affects us very directly and to which we are alert and highly sensitive. I said at the end of my speech that the Council, in this case the Portuguese Presidency, will pay close attention to, and will be totally ready to assess and take on board, any proposal that the Commission may make to the Council aimed at further improving the current efforts being made to reduce the number of deaths and injuries on the Community's roads. As I have said, the Presidency, in other words the Member State holding the Presidency, is particularly sensitive to this issue because it, too, has to deal with this problem in Portugal. As a result, as I have said, it is therefore willing to pay particular attention to any proposals made by the Commission to the Council in this respect.
Subject: The accession of Croatia into the European Union
Can the European Council make a comprehensive statement outlining how Croatia's efforts to join the European Union are proceeding at present?
President-in-Office of the Council. - (PT) Mr President, Mr Crowley, I have already had the opportunity here today to briefly mention the process of Croatia's accession. I will now go into slightly more detail while still being as brief as possible given the time constraints.
I can tell you, Mr Crowley, that the accession negotiations with Croatia are well on the way and significant progress has made been this year. Overall we have opened and provisionally closed two chapters: Chapter 25 - Science and Research and Chapter 26 - Education and Culture. In the meantime, another 10 chapters have been opened. These are: Chapter 3 - Freedom to Provide Services; Chapter 6 - Company Law; Chapter 7 - Intellectual Property Law; Chapter 9 - Financial Services; Chapter 10 - Information Society and Media; Chapter 17 - Economic and Monetary Policy; Chapter 18 - Statistics; Chapter 20 - Enterprise and Industrial Policy; Chapter 29 - Customs Union and, finally, Chapter 32 - Financial Control.
In addition, the Council intends to hold the fifth meeting of the Accession Conference with Croatia at ministerial level on 15 October in order to open Chapter 28 - Consumer and Health Protection. Other chapters will follow at the end of the year. There is still a lot of work to do, particularly in areas critical to the success of any candidate country, such as reform of the judicial system and public administration, the fight against corruption and economic reforms. The Council is also continuing to urge Croatia to improve its administrative capacity and to effectively transpose and implement the acquis so that it can meet its membership obligations in due time. In order to maintain this dynamic and ensure a quality process, we must point out that further efforts are needed to meet the requirements of the Negotiating Framework, including Croatia's obligations in respect of the Stabilisation and Association Agreement, and also the implementation of the Accession Partnership.
Could I just say before I ask my question that I think it is wonderful that the President-in-Office has spent so much time in the Chamber today and participated so well in so many debates. Thank you on behalf of the House.
With regard to the time-frame for Croatia, we know the difficulties that there have been in a number of chapters in getting agreement with the Croatian Government, but could the President-in-Office give a time-frame for when he sees these negotiations being concluded? Are we talking about a two-year time-frame or a three-year time-frame? Is there an exact time-frame that can be given, taking into account the difficulties that may arise?
Secondly, with regard to the areas that still have to be opened - the whole area of judicial independence and the police services in Croatia - what specific actions have been taken on those areas?
(PT) Mr Crowley, many thanks for your kind words. I must tell you that it has been my great satisfaction and honour to be here with you today, discussing, debating and not always agreeing on such important issues for the European agenda and the European Union.
However, the honourable Member is asking me to do the impossible: to give him a date for Croatia's accession. I cannot do this because this accession, or this date, will in all likelihood depend more on Croatia than on the European Union itself. In fact, Croatia would probably be better placed than the European Union to determine this for the simple reason that, as you of course know, becoming part of the Union, entering the Union, depends on or corresponds to the progress made in complying with the criteria and conditions. What I can say absolutely unequivocally is that Croatia has a solid European prospect and a solid prospect of entering the European Union and that the Portuguese Presidency is committed to taking this process forward during its Presidency and is naturally also committed, together with the Commission, to overcoming any obstacles that may arise.
In November, as I have just said in answer to another question, there will be a review of the state of negotiations with Croatia. This review and a proposal will be submitted to us by the Commission. These, as I am sure you will realise, will have a fundamental role to play in reporting on, and monitoring, the work being carried out. They will be produced under the competence, and with the detail to be expected of, the Commission and what the Commission will say and what it will propose and recommend in its review will be very important in terms of what the Council will decide for the future and for the continued negotiation process with Croatia.
It is true that very often it is the administrative and judicial issues that are more difficult to resolve, in essence those issues relating to the specific internal organisation of Member States. It is those areas in which Member States, in terms of their specific organisation, must make greater investment and possibly also more extensive and, shall we say, more painful and more difficult reforms. We are confident that Croatia will be able to overcome any such difficulties and that, in line with its own desires and also those of the European Union, in the not too distant future it will become a member of our Union.
Subject: Climate change
Can the European Council make a comprehensive statement outlining what structures are being put in place at EU level so that a greater level of coordination can take place between Europe and America in our efforts to ensure that the target to reduce CO2 emissions by 20% by the year 2020 can be achieved?
President-in-Office of the Council. - (PT) Mr President, Mr Aylward, there can be no doubt that climate change is a global challenge requiring global solutions. For their part, the European leaders have decided to send the international community a clear signal of their determination to combat climate change by making the following commitments with a view to launching negotiations on a global post-2012 agreement. Until such an agreement is reached, the European Union makes the independent and firm commitment to achieve, by 2020, a reduction of at least 20% in greenhouse gas emissions in relation to 1990 levels. Secondly, the Union intends to commit to up to a 30% reduction if other developed countries make comparable reductions and if those developing countries that are more economically advanced make an appropriate contribution.
The European Union considers that it is time to assess the steps to be taken post-2012 and to establish a global approach involving the participation of a large number of countries. Pursuing a more permanent dialogue with the United States will be essential in preparing for the post-2012 negotiations which must begin at the Climate Conference to be held in Bali at the end of this year and to which I have already referred in my answer to a previous question.
Within this framework, two important meetings are planned before the Conference, the results of which will certainly give very positive added value to the Bali negotiations. The first is the high-level meeting of the General Assembly of the United Nations on climate change, which actually took place in New York on 24 September. The second is the meeting of the main economies on 27 and 28 September in Washington, at which the European Union expects to make an important contribution to moving forward the international process within the United Nations. In addition, the European Union and the United States agreed at the Vienna Summit in June 2006 to set up a high-level dialogue on climate change, clean energy and sustainable development. The aim is to move forward based on existing bilateral and multilateral initiatives and to pursue the implementation of the Vienna Summit Statement and the Gleneagles Plan of Action on climate change, clean energy and sustainable development adopted by the G8 leaders.
deputising for the author. - I should like to thank the President-in-Office for his response.
However, the purpose of the question was that the difference of outlook between the US Administration and the European Union, with regard to finding solutions and building partnerships around the world, seems to have got greater; the distance between the two seems to have got greater in the last number of years. Obviously, no matter how good we are in the European Union, we need other people to follow what we are doing and, in particular, we can see now, with China and India and other concerns that they have, that America may lag further behind again.
So what we are really looking for is specific action on behalf of the European Union to encourage our cousins across the water in America to join with us, so we can stand up to the power of India and China in these negotiations.
(PT) Mr Crowley, I totally agree with you. We must convince our cousins and, as they are our cousins, we expect them to be convinced or at least to be open to being convinced. I must tell you that the road to Bali and the road after Bali will be complicated and fraught with difficulty. No one can have any doubt about this, but it is clear that, through persistent and concerted action, we can, I hope, be successful. In any event, I consider that, thanks to the permanent dialogue that has been established specifically with our cousins on the other side of the Atlantic, despite everything, any differences, any different views of this climate issue can be overcome.
In this respect, I feel that the conclusions on climate change reached at the G8 meeting in Germany and the possibility created there or the agreement reached there on the fundamental role of the United Nations in the issue of climate change were positive evidence of the possibility of further progress and further agreements on this issue of climate change. As I have already said, it is essential that the European Union maintains, shall we say, its role as a leader and as an instigator paving the way for others in order to protect the environment and our planet.
Ladies and gentlemen, you will have noticed that the next three questions all relate to Pakistan. Unfortunately, I cannot use the Rules of Procedure to invite the Council to answer all these questions together as the Council has structured its work otherwise. I must draw your attention to the need for the reform of Parliament and, in particular, to what you, ladies and gentlemen, need to do in relation to the essential reform of Question Time, on which I believe we are all unanimous. However, unfortunately, we cannot apply more flexible rules as we have Rules of Procedure by which we must abide. I therefore have to put these questions one by one, which probably means that not all three will be answered. Depending on how our work goes, we will see whether we are more or less productive.
I will start with Question No 15 on Pakistani military assets. This question is by Mr Rutowicz and I urge the Council to answer this question directly.
Subject: Pakistani military assets
It is widely known that Pakistan's army dominates the country's economy and administration. Does the Council intend to draw up an analysis to assess the total assets built up through military-related business while Pakistani society has suffered impoverishment?
President-in-Office of the Council. - (PT) The multiple instances of dialogue between the European Union and Pakistan on that country and the role played by the armed forces form part of the comprehensive analysis on which the Council's policy with regard to Pakistan is based.
The general situation of the Pakistani economy and its level of development are another two parts of this same analysis. Of course both are taken into account in the general definition of our policy towards Pakistan and this will continue to be the case in the future.
(PL) I should like to thank the President and Mr Antunes for this response. As I understand it, the purpose of the question was essentially to enquire whether some kind of humanitarian support will be offered to these poor people in Pakistan. I would be grateful if Mr Antunes could provide some information in that regard.
(PT) Mr Rutowicz, as you know, the issues of humanitarian aid, cooperation aid and development aid are priority issues for the European Union. Wherever people are suffering or in poverty, the European Union, the Council and also this Parliament do everything in their power to try and help resolve these situations. The European Union is one of the biggest, if not the biggest, donor of international aid and this fact cannot be forgotten.
As the authors are not present, Questions Nos 16 and 17 lapse.
Subject: European Union Solidarity Fund
Could the Council make a statement on the effectiveness of the European Union Solidarity Fund?
President-in-Office of the Council. - (PT) Mr President, Mrs McGuinness, as the honourable Member knows, the Commission is responsible for applying the Regulation on the Solidarity Fund and the effectiveness of this Regulation must be assessed in terms of the criteria laid down therein.
As far as the Council knows, in cases of disasters provided for by the Regulation, its application has been effective. The European Commission periodically produces reports that set out in detail the use of the Solidarity Fund.
Thank you for your brief answer. I presume the Council has a view, because the Member States would have a view of how it is being impacted upon their own countries. Do you think that the budget of one billion is sufficient and that the Fund reacts quickly enough to the various crises that it has to deal with?
(PT) Mrs McGuinness, as I said, the Council's assessment is that the application of this Regulation, in other words the use of the Solidarity Fund, has been effective. It was certainly an excellent suggestion to set up a fund to help Member States deal with any natural or other disasters as this was something that did not exist before. This fund is certainly helpful as such disasters put Member States in a very particular situation of difficulty and need.
There should always ideally be the possibility of asking and applying for more. We must of course look at this issue realistically, but also ambitiously. I am sure that the Council, at the appropriate time and if proposed by the Commission, will not fail to assess this possibility. However, for the time being we have the legislative framework that we have and, by using this, we can work realistically, welcoming the creation of this fund and the effective role that it has played, which in fact proves that this initiative is justified.
Subject: Making peace in the Middle East
Is the Council making enough use of the eponymous talents of the British Consul General in Jerusalem, Mr Makepeace?
President-in-Office of the Council. - (PT) I will answer the oral question although I am sure it has been asked previously by Mr Newton Dunn. Very well, I should like to say that the diplomatic and consular missions of the Member States and the Commission delegations in third countries cooperate to ensure that the common positions and joint actions adopted by the Council in the context of the common foreign and security policy are observed and implemented as specified in the Treaty on European Union. This naturally also includes the British Consul General in Jerusalem to whom the honourable Member refers in his question.
In the interests of my colleague, who wants to ask Question No 20, I will waive my right to a supplementary.
Subject: Member State seat allocations in the European Parliament
Will the Council be proposing changes to the allocation of seats in the European Parliament to each Member State?
President-in-Office of the Council. - (PT) Mr President, Mr Mitchell, I am delighted to answer your question, all the more so as questions relating to the Reform Treaty are, in my personal opinion, starting with the question of a new Treaty for the Union many years ago, particularly interesting and important. I am therefore delighted to try to answer your question. I would remind you that, in accordance with the mandate of 22 June given to the 2007 Intergovernmental Conference, the provisions on this issue to be included in the Reform Treaty provide for a decision establishing the composition of the European Parliament to be adopted by the European Council on the initiative and with the agreement of the European Parliament.
As the honourable Member is certainly aware and so as not to waste time, the European Council in June asked the European Parliament to put forward a draft of this initiative by October 2007. We are aware that a report is going to be presented on the future composition of the European Parliament at the part-session in October, i.e. on 10 October of this year, for which the rapporteurs are Mrs Lamassoure and Mrs Severin.
I would like to thank my colleague for waiving his supplementary and thank the President-in-Office for taking the question.
The reason I am raising this is that in Ireland we have already gone down from 15 to 13 seats. It is an island off the west coast of Europe. It is the furthest point before you go to the United States. There is a proposal now to reduce us further from 13 to 12, at a time when our population has gone up by 12% and is due to increase again dramatically.
All I would say to the President-in-Office is this: since there are 16 additional seats to be allocated, would you please bear in mind Ireland's case for retaining the 13 seats? I think if you look at the figures you will see that we do have a very good case, and I would ask that this should be taken into account.
(PT) Mr President, I should like to point out that the westernmost point of Europe is in Portugal, at Cabo da Roca or Cape Roca. Perhaps, as a result of this assertion, I will be challenging the honourable Member's statement as to the geographical location of his country but, in truth, the westernmost point of Europe is in my country.
With regard to the question raised, specifically the second part, the honourable Member will of course primarily obtain the answer to this from the European Parliament and his fellow members. However, I of course take note of his point.
Questions which have not been answered for lack of time will be answered in writing (see Annex).
Question No 31 is inadmissible (Annex II, Part A, paragraph 2 of the Rules of Procedure).
That concludes Question Time.
(The sitting was suspended at 7.35 p.m. and resumed at 9 p.m.)